Citation Nr: 1633160	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1970 to June 1973 and in the United States Navy from June 1975 to October 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2016, the Veteran appeared for a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's COPD is a result of service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. In the instant decision, the Board grants the benefit sought. Therefore, any failure to meet these duties is harmless error and need not be discussed further.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran filed a claim of service connection for COPD in June 2010.  The Veteran described being exposed to insulation and lead paint without protective equipment during service.  

At the outset, the Board finds that the Veteran has satisfied the first element of service connection, a present disability. A March 2014 VA examination concludes that the Veteran has diagnoses of both asthma and COPD.  These diagnoses are repeated throughout the Veteran's VA treatment records. Accordingly, the Board finds that the first element of service connection is met. 

Next, the Board finds that the Veteran was exposed to asbestos and lead paint during his active service, satisfying the second element of service connection. The Veteran has competently and credibly described the circumstances during his service that lead to his exposure to asbestos and lead paint. Accordingly, the second element of service connection is met. 

Thus, to show entitlement to service connection, the Veteran must establish a causal link between his COPD and in-service exposure to asbestos and lead paint.  Although the Veteran was afforded a VA examination in March 2014, the examiner stated that he was unable to determine the cause of the Veteran's COPD without resorting to mere speculation.  However, in a March 2016 statement, the Veteran's physician opined that the Veteran's duties in service included using a machine to grind rust and loose paint in confined space, he then stated, "[t]he inhalation of particles in confined spaces would further concentrate the particles inhaled and further increase the likelihood of lung disease." He also noted that the Veteran spent almost three years working in warehouses that were full of asbestos.  The physician concluded that: 

Evidence that supports that [the Veteran's] lung disease is indeed service related is clear from the concentration, and duration of his exposure to lead based paint and asbestos, all without equipment to prevent lung injury.  Further evidence that his lungs were affected came from his seeking medical attention on at least four occasions, due to respiratory complaints while in the military. One of his exacerbations was severe enough that it required overnight care.  Finally, as a complication of years of exposure, the respiratory symptoms became more persistent in 2002.  [The Veteran's] assignments, while serving in the military, resulted in exposure to toxins that have been proven to cause lung disease. [The Veteran] has proven to suffer from lung disease known as COPD.  Given the knowledge we have about the chemicals he worked with, and the known consequences of the exposure, I request that you reconsider [the Veteran's] case and find that his respiratory illnesses be documented as 'service connected.'

Thus, the record contains a positive nexus opinion regarding the relationship between the Veteran's current respiratory disorders and his service.  Given the above, and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has shown that his present diagnosis of COPD is related to his in-service exposure to lead paint and asbestos. Accordingly, service connection must be granted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is granted.  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


